Exhibit 10.43

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of                      (the
“Agreement Date”), between WellPoint, Inc., an Indiana corporation (“WellPoint”)
with its headquarters and principal place of business in Indianapolis, Indiana
(WellPoint, together with its subsidiaries and affiliates are collectively
referred to herein as the “Company”), and the person listed on Schedule A (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, Executive currently serves as an executive of the Company;

 

WHEREAS, the Company desires to retain the services of Executive and to provide
Executive an opportunity to receive severance to which Executive is not
otherwise entitled in return for the diligent and loyal performance of
Executive’s duties and Executive’s agreement to reasonable and limited
restrictions on Executive’s post-employment conduct to protect the Company’s
investments in its intellectual property, employee workforce, customer
relationships and goodwill;

 

WHEREAS, the Company has established the WellPoint, Inc. Executive Severance
Plan (“Severance Plan”) to provide certain benefits for executives who enter
into an employment agreement in the form of this Agreement; and

 

WHEREAS, Executive is not required to execute this Agreement as a condition of
continued employment; rather, Executive is entering into this Agreement to enjoy
the substantial additional payments and benefits available under the Severance
Plan and the Designated Plans (as hereinafter defined).

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. POSITION/DUTIES.

 

(a) During the Employment Period (as defined in Section 2 below), Executive
shall serve in the position set forth on Schedule A, or in such other position
of comparable duties, authorities and responsibilities commensurate with the
skills and talents of Executive to which the Company may from time to time
assign Executive. In this capacity, Executive shall have such duties,
authorities and responsibilities as the Company shall designate that are
commensurate with Executive’s position.

 

(b) During the Employment Period, Executive shall comply with Company policies
and procedures, and shall devote all of Executive’s business time, energy and
skill, best efforts and undivided business loyalty to the performance of
Executive’s duties with the Company. Executive further agrees that while
employed by the Company he shall not perform any services for remuneration for
or on behalf of any other entity without the advance written consent of the
Company.



--------------------------------------------------------------------------------

2. EMPLOYMENT PERIOD.    Subject to the termination provisions hereinafter
provided, the initial term of Executive’s employment under this Agreement shall
commence on the Agreement Date listed above and end on the Anniversary Date
which is one year after the Agreement Date; provided, however, that commencing
on the day following the Agreement Date the term will automatically be extended
each day by one day, until a date (the “Expiration Date”) which is the first
annual anniversary of the first date on which either the Company or Executive
delivers to the other written notice of non-renewal. The term beginning on the
Agreement Date and ending on the Expiration Date shall constitute the
“Employment Period” for purposes of this Agreement. Expiration of this Agreement
shall not be construed to terminate the employment of Executive. If the
employment of Executive does not terminate on or before the Expiration Date in
accordance with this Agreement, Executive shall continue to be an employee at
will of the Company after the Expiration Date unless such employment is
otherwise terminated by the Company or Executive.

 

3. BASE SALARY.    The Company agrees to pay Executive a base salary at an
annual rate set forth on Schedule A, payable in accordance with the regular
payroll practices of the Company. Executive’s Base Salary shall be subject to
annual review by the Company. The base salary as determined herein from time to
time shall constitute “Base Salary” for purposes of this Agreement.

 

4. BONUS.    During the Employment Period, Executive shall be eligible to
receive consideration for an annual bonus upon such terms as adopted from time
to time by the Company. The Target Bonus for which Executive is eligible for the
year in which this Agreement is executed is specified in Exhibit A to this
Agreement.

 

5. BENEFITS.    Executive, his or her spouse and their eligible dependents shall
be entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its
executives at a level commensurate with Executive’s position, subject to
satisfying the applicable eligibility requirements therefor, in addition to the
benefits available under the Severance Plan. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time in
accordance with its terms.

 

6. TERMINATION.    Executive’s employment and the Employment Period shall
terminate on the first of the following to occur:

 

(a) DISABILITY.    Subject to applicable law, upon 10 days’ prior written notice
by the Company to Executive of termination due to Disability. “Disability” shall
have the meaning defined for that term in the Severance Plan.

 

(b) DEATH.    Automatically on the date of death of Executive.

 

(c) CAUSE.    The Company may terminate Executive’s employment hereunder for
Cause immediately upon written notice by the Company to Executive of a
termination for Cause. “Cause” shall have the meaning defined for that term in
the Severance Plan.

 

- 2 -



--------------------------------------------------------------------------------

(d) WITHOUT CAUSE.    Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability.

 

7. CONSEQUENCES OF TERMINATION.    The Executive’s entitlement to payments and
benefits upon termination shall be as set forth in the Severance Plan.

 

8. RELEASE.    Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of all claims in a form tendered by the Company which shall be
substantially similar to the form attached as Exhibit B to the Severance Plan or
such other form acceptable to the Company within sixty (60) days of Executive’s
receipt of such form.

 

9. RESTRICTIVE COVENANTS.

 

(a) CONFIDENTIALITY.

 

(i) Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not generally known
by the public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer and supplier lists, and confidential business practices of the Company,
its affiliates and any of its customers, vendors, business partners or
suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). Executive expressly acknowledges and
agrees that by virtue of his or her employment with the Company, Executive will
have access and will use in the course of Executive’s duties certain
Confidential Information and that Confidential Information constitutes trade
secrets and confidential and proprietary business information of the Company,
all of which is the exclusive property of the Company. For purposes of this
Agreement, Confidential Information includes the foregoing and other information
protected under the Indiana Uniform Trade Secrets Act (the “Act”), or to any
comparable protection afforded by applicable law, but does not include
information that Executive establishes by clear and convincing evidence, is or
may become known to Executive or to the public from sources outside the Company
and through means other than a breach of this Agreement.

 

(ii) Executive agrees that Executive will not for himself or herself or for any
other person or entity, directly or indirectly, without the prior written
consent of the Company, while employed by the Company and thereafter: (1) use
Confidential Information for the benefit of any person or entity other than the
Company or its affiliates; (2) remove, copy, duplicate or otherwise reproduce
any document or tangible item embodying or pertaining to any of the Confidential
Information, except as required

 

- 3 -



--------------------------------------------------------------------------------

to perform Executive’s duties for the Company or its affiliates; or (3) while
employed and thereafter, publish, release, disclose or deliver or otherwise make
available to any third party any Confidential Information by any communication,
including oral, documentary, electronic or magnetic information transmittal
device or media. Upon termination of employment, Executive shall return all
Confidential Information and all other property of the Company. This obligation
of non-disclosure and non-use of information shall continue to exist for so long
as such information remains Confidential Information.

 

(b) DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND IMPROVEMENTS.

 

(i) Without prejudice to any other duties express or implied imposed on
Executive hereunder it shall be part of Executive’s normal duties at all times
to consider in what manner and by what methods or devices the products,
services, processes, equipment or systems of the Company and any customer or
vendor of the Company might be improved and promptly to give to the Chief
Executive Officer of the Company or his or her designee full details of any
improvement, invention, research, development, discovery, design, code, model,
suggestion or innovation (collectively called “Work Product”), which Executive
(alone or with others) may make, discover, create or conceive in the course of
Executive’s employment or within one (1) year thereafter. Executive acknowledges
that the Work Product is the property of the Company. To the extent that any of
the Work Product is capable of protection by copyright, Executive acknowledges
that it is created within the scope of Executive’s employment and is a work made
for hire. To the extent that any such material may not be a work made for hire,
Executive hereby assigns to the Company all rights in such material. To the
extent that any of the Work Product is an invention, discovery, process or other
potentially patentable subject matter (the “Inventions”), Executive hereby
assigns to the Company all right, title, and interest in and to all Inventions.
The Company acknowledges that the assignment in the preceding sentence does not
apply to an Invention that Executive develops entirely on his or her own time
without using the Company’s equipment, supplies, facilities or trade secret
information, except for those Inventions that either:

 

(1) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

(2) result from any work performed by Executive for the Company.

 

Execution of this Agreement constitutes Executive’s acknowledgment of receipt of
written notification of this Section and of notice of the general exception to
assignments of Inventions provided under the Uniform Employee Patents Act, in
the form adopted by the state having jurisdiction over this Agreement or
provision, or any comparable applicable law.

 

(ii) Executive shall sign such further documents as the Company may request to
carry out the purposes of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(c) NON-COMPETITION.    During the Employment Period, and any period in which
Executive is employed by the Company during or after the Employment Period, and
during the period of time after Executive’s termination of employment as set
forth in Schedule A, Executive will not, without prior written consent of the
Company, directly or indirectly seek or obtain a Competitive Position in a
Restricted Territory and perform a Restricted Activity with a Competitor, as
those terms are defined herein.

 

(i) Competitive Position means any employment or performance of services with a
Competitor (A) in which Executive has executive level duties for such
Competitor, or (B) in which Executive will use any Confidential Information of
the Company.

 

(ii) Restricted Territory means any geographic area in which the Company does
business and in which the Executive had responsibility for, or Confidential
Information about, such business within the thirty six (36) months prior to
Executive’s termination of employment from the Company.

 

(iii) Restricted Activity means any activity for which Executive had executive
responsibility for the Company within the thirty-six (36) months prior to
Executive’s termination of employment from the Company or about which Executive
had Confidential Information.

 

(iv) Competitor means any entity or individual (other than the Company), engaged
in management of network-based managed care plans and programs, or the
performance of managed care services, health insurance, long term care
insurance, dental, life or disability life insurance, behavioral health, vision,
flexible spending accounts, COBRA administration or other product or services
substantially the same or similar to those offered by the Company while
Executive was employed, or other products or services offered by the Company
within twelve (12) months after the termination of Executive’s employment if the
Executive had responsibility for, or Confidential Information about, such other
products or services while Executive was employed by the Company.

 

(d) NON-SOLICITATION OF CUSTOMERS.    During the Employment Period, and any
period in which Executive is employed by the Company during or after the
Employment Period, and for the period of time after Executive’s termination of
employment as set forth on Schedule A, Executive will not, either individually
or as a employee, partner, consultant, independent contractor, owner, agent, or
in any other capacity, directly or indirectly, for a Competitor of the Company
as defined in Section 9(c)(iv) above: (i) solicit business from any client or
account of the Company or any of its affiliates with which Executive had
contact, or responsibility for, or about which Executive had knowledge of
Confidential Information by reason of Executive’s employment with the Company,
(ii) solicit business from any client or account which was pursued by the
Company or any of its affiliates and with which Executive had contact, or
responsibility for, or about which Executive had knowledge of Confidential
Information by reason of Executive’s employment with the Company, within the
twelve (12) month period prior to termination of employment. For purposes of
this provision, an individual policyholder in a plan maintained by the Company
or by a client or account of the Company under which individual policies are
issued, or a certificate holder in such plan under which group

 

- 5 -



--------------------------------------------------------------------------------

policies are issued, shall not be considered a client or account subject to this
restriction solely by reason of being such a policyholder or certificate holder.

 

(e) NON-SOLICITATION OF EMPLOYEES.    During the Employment Period, and any
period in which Executive is employed by the Company during or after the
Employment Period, and for the period of time after Executive’s termination of
employment as set forth on Schedule A, Executive will not, either individually
or as a employee, partner, independent contractor, owner, agent, or in any other
capacity, directly or indirectly solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, for any non-Company affiliated
entity, any person who on or during the six (6) months immediately preceding the
date of such solicitation or hire is or was an officer or employee of the
Company, or whom Executive was involved in recruiting while Executive was
employed by the Company.

 

(f) NON-DISPARAGEMENT.    Executive agrees that he or she will not, nor will he
or she cause or assist any other person to, make any statement to a third party
or take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company’s
directors, employees, officers and managers.

 

(g) CESSATION AND RECOUPMENT OF SEVERANCE PAYMENTS AND OTHER BENEFITS.    If at
any time Executive breaches any provision of this Section 9 or Section 10, then:
(i) the Company shall cease to provide any further severance Pay or other
benefits previously received under the Severance Plan and Executive shall repay
to the Company all Severance Pay and other benefits previously received under
the Severance Plan, (ii) all unexercised Company stock options under any
Designated Plan (as defined in the Severance Plan) whether or not otherwise
vested shall cease to be exercisable and shall immediately terminate;
(iii) Executive shall forfeit any outstanding restricted stock or other
outstanding equity award made under any Designated Plan and not otherwise vested
on the date of breach; and (iv) the Executive shall pay to the Company (A) for
each share of common stock of the Company (“Common Share”) acquired on exercise
of an option under a Designated Plan within the 24 months prior to such breach,
the excess of the fair market value of a Common Share on the date of exercise
over the exercise price, and (B) for each Share of restricted stock that became
vested under any Designated Plan within the 24 months prior to such breach, the
fair market value (on the date of vesting) of a Common Share. Any amount to be
repaid pursuant to this Section 9(g) shall be held by the Executive in
constructive trust for the benefit of the Company and shall be paid by Executive
to the Company with interest at the prime rate (as published in The Wall Street
Journal) as of the date of breach plus two (2) percentage points; or if less
than the maximum interest rate permitted by law, upon written notice from the
Committee (as defined in the Severance Plan) within 10 days of such notice. The
amount to be repaid pursuant to this Section 9(g) shall be determined on a gross
basis, without reduction for any taxes incurred, as of the date of the
realization event, and without regard to any subsequent change in the fair
market value of a Common Share. The Company shall have the right to offset such
gain against any amounts otherwise owed to Executive by the Company (whether as
wages, vacation pay, or pursuant to any benefit plan or other compensatory
arrangement). For purposes of this Section 9(g), a “Designated Plan” is each
annual bonus and incentive plan, stock option, restricted stock, or other equity
compensation or long-term incentive compensation plan, deferred compensation
plan, or supplemental retirement plan, listed on Exhibit C to the Severance
Plan. The provisions

 

- 6 -



--------------------------------------------------------------------------------

of this Section 9(g) shall apply to awards described in clauses (i), (ii),
(iii) and (iv) of this Section earned or made after the date Executive becomes a
participant in the Severance Plan and executes this Agreement, and to awards
earned or made prior thereto which by their terms are subject to cessation and
recoupment under terms similar to those of this paragraph.

 

(h) EQUITABLE RELIEF AND OTHER REMEDIES—CONSTRUCTION.

 

(i) Executive acknowledges that each of the provisions of this Agreement are
reasonable and necessary to preserve the legitimate business interests of the
Company, its present and potential business activities and the economic benefits
derived therefrom; that they will not prevent him or her from earning a
livelihood in Executive’s chosen business and are not an undue restraint on the
trade of Executive, or any of the public interests which may be involved.

 

(ii) Executive agrees that beyond the amounts otherwise to be provided under
this Agreement and the Severance Plan, the Company will be damaged by a
violation of this Agreement and the amount of such damage may be difficult to
measure. Executive agrees that if Executive commits or threatens to commit a
breach of any of the covenants and agreements contained in Sections 9 and 10 to
the extent permitted by applicable law, then the Company shall have the right to
seek and obtain all appropriate injunctive and other equitable remedies, without
posting bond therefor, except as required by law, in addition to any other
rights and remedies that may be available at law or under this Agreement, it
being acknowledged and agreed that any such breach would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy. Further, if Executive violates Section 9(b) - (e) hereof Executive
agrees that the period of violation shall be added to the Period in which
Executive’s activities are restricted.

 

(iii) Notwithstanding the foregoing, the Company will not seek injunctive relief
to prevent an Executive residing in California from engaging in post termination
competition in California under Section 9(c) or 9(d) of this Agreement provided
that the Company may seek and obtain relief to enforce Section 9(g) of this
Section with respect to such Executives.

 

(iv) The parties agree that the covenants contained in this Agreement are
severable. If an arbitrator or court shall hold that the duration, scope, area
or activity restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 9(g) should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided thereon or if the arbitrator or court deems equitable relief to
be inappropriate.

 

- 7 -



--------------------------------------------------------------------------------

(i) SURVIVAL OF PROVISIONS.    The obligations contained in this Section 9 and
Section 10 below shall survive the cessation of the Employment Period and
Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

10. COOPERATION.    While employed by the Company and for two years (or, if
longer, for so long as any claim referred to in Section 3.10 of the Severance
Plan remains pending) after the termination of Executive’s employment for any
reason, Executive will provide cooperation and assistance to the Company as
provided in Section 3.10 of the Severance Plan.

 

11. NOTIFICATION OF EXISTENCE OF AGREEMENT.    Executive agrees that in the
event that Executive is offered employment with another employer (including
service as a partner of any partnership or service as an independent contractor)
at any time during the existence of this Agreement, or such other period in
which post termination obligations of this Agreement apply, Executive shall
immediately advise said other employer (or partnership) of the existence of this
Agreement and shall immediately provide said employer (or partnership or service
recipient) with a copy of Sections 9 and 10 of this Agreement.

 

12. NOTIFICATION OF SUBSEQUENT EMPLOYMENT.    Executive shall report promptly to
the Company any employment with another employer (including service as a partner
of any partnership or service as an independent contractor or establishment of
any business as a sole proprietor) obtained period in which Executive’s post
termination obligations set forth in Section 9(b) - (f) apply.

 

13. NOTICE.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile or e-mail,
(iii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

 

At the address (or to the facsimile number) shown

on the records of the Company

 

If to the Company:

 

Randal L. Brown

Senior Vice President, Human Resources

WellPoint, Inc.

120 Monument Circle

Indianapolis, IN 46204

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

- 8 -



--------------------------------------------------------------------------------

14. SECTION HEADINGS; INCONSISTENCY.    The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control.

 

15. SUCCESSORS AND ASSIGNS—BINDING EFFECT.    This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns, as the case may be. The Company may assign this Agreement to any
affiliate of the Company and to any successor or assign of all or a substantial
portion of the Company’s business. Executive may not assign or transfer any of
his rights or obligations under this Agreement.

 

16. SEVERABILITY.    The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

17. DISPUTE RESOLUTION.

 

(a) In the event of any dispute arising out of or relating to this Agreement the
determinations of fact and the construction of this Agreement or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 6.3 of the Severance Plan shall be final and binding on all persons and
may not be overturned in any arbitration or any other proceeding unless the
party challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious; provided,
however, that if a claim relates to benefits due following a Change in Control
(as defined in the Plan), the Committee’s determination shall not be final and
binding if the party challenging the Committee’s determination establishes by a
preponderance of the evidence that he or she is entitled to the benefit in
dispute.

 

(b) Any dispute arising out of or relating to this Agreement shall first be
presented to the Committee pursuant to the claims procedure set forth in
Section 5.2 of the Severance Plan and the claims review procedure of Section 5.3
of the Severance Plan within the times therein provided. In the event of any
failure timely to use and exhaust such claims procedure, and the claims review
procedures, the decision of the Committee on any matter respecting this
Agreement shall be final and binding and may not be challenged by further
arbitration, or any other proceeding.

 

(c) Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, which has not been resolved as provided
in paragraph (b) of this Section as provided herein shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole arbitrator. The Company shall be initially
responsible for the payment of any filing fee and advance in costs required by
CPR or the arbitrator, provided, however, if the Executive initiates the claim,
the Executive will contribute an amount not to exceed $250.00 for these
purposes. During the arbitration, each Party shall pay for its own costs and
attorneys fees, if any. Attorneys fees and costs should be awarded by the
arbitrator to the prevailing party pursuant to Section 19 below.

 

- 9 -



--------------------------------------------------------------------------------

(d) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1-16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The arbitrator shall not have the
right to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Indianapolis, Indiana. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Indianapolis, Indiana.

 

(e) Any demand for Arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 5.3 of the Severance Plan.

 

(f) Notwithstanding the foregoing provisions of this Section, an action to
enforce this Agreement shall be filed within eighteen (18) months after the
party seeking relief had actual or constructive knowledge of the alleged
violation of the Employment Agreement in question or any party shall be able to
seek immediate, temporary, or preliminary injunctive or equitable relief from a
court of law or equity if, in its judgment, such relief is necessary to avoid
irreparable damage. To the extent that any party wishes to seek such relief from
a court, the parties agree to the following with respect to the location of such
actions. Such actions brought by the Executive shall be brought in a state or
federal court located in Indianapolis, Indiana. Such actions brought by the
Company shall be brought in a state or federal court located in Indianapolis,
Indiana; the Executive’s state of residency; or any other forum in which the
Executive is subject to personal jurisdiction. The Executive specifically
consents to personal jurisdiction in the State of Indiana for such purposes.

 

(g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

 

18. GOVERNING LAW.    This Agreement forms part of an employee benefit plan
subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), and
shall be governed by and construed in accordance with ERISA and, to the extent
applicable and not preempted by ERISA, the law of the State of Indiana
applicable to contracts made and to be performed entirely within that State,
without regard to its conflicts of law principles.

 

19. ATTORNEYS’ FEES.    In the event of any contest arising under or in
connection with this Agreement, the arbitrator or court, as applicable, shall
award the prevailing party attorneys’ fees and costs to the extent permitted by
applicable law.

 

20. MISCELLANEOUS.    No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with,

 

- 10 -



--------------------------------------------------------------------------------

any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement and the Severance
Plan and together with all exhibits thereto sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 

21. OTHER EMPLOYMENT ARRANGEMENTS.    Except as set forth on Schedule A or
provided in Section 2.1(c) of the Severance Plan, any severance or change in
control plan or agreement (other than the Severance Plan) or other similar
agreements or arrangements between Executive and the Company including without
limitation the Executive Agreement (the Anthem Non-Competition Agreement),
shall, effective as of the Effective Date, be superseded by this Agreement and
the Severance Plan and shall therefore terminate and be null and void and of no
force or effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLPOINT, INC.          

By:

 

 

--------------------------------------------------------------------------------

Name:     Its:     EXECUTIVE

 

--------------------------------------------------------------------------------

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Name of Executive   [                                         ] 2. Position  
[                                         ] 3. Agreement Date  
[                                         ] 4. Base Salary  
[$                                       ] 5. Annual Bonus Target Opportunity  
[                                         ] 6. Severance Payments and Benefits
in the case of a Termination Without Cause and in the absence of a Change in
Control to be paid over the period indicated at times corresponding with the
Company’s normal payroll dates  

[Key Employee and VPs - 1 year

SVP - 1 1/2 years

EVP - 2 years]

[Base salary or Change in Control payments and bonus and benefit continuation
per the Severance Plan]

7. Severance Payments and Benefits in the case of a Termination Without Cause
during an Imminent Change in Control period or during the thirty-six (36) month
period after a Change in Control or a Termination by Executive with Good Reason
during the thirty-six (36) month period after a Change in Control  

[Key Employee - 1 year

VP - 2 years

SVP - 2 1/2 years

EVP - 3 years]

[Base salary and Change in Control payments and bonus and benefit continuation
per the Severance Plan]

8. Non Solicitation and Non Competition Period following Termination of
Employment for any reason  

[Key Employee and VP - 1 year

SVP - 15 months

EVP - 18 months]